--------------------------------------------------------------------------------


THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT”)

US $50,000.00

PARTIAL REPLACEMENT NOTE- ORIGINALLY ISSUED ON JULY 22, 2014 IN THE AMOUNT OF
$672,000

LITHIUM EXPLORATION GROUP, INC
10% CONVERTIBLE REDEEMABLE NOTE
DUE APRIL 19, 2017


       FOR VALUE RECEIVED, Lithium Exploration Group, Inc. (the “Company”)
promises to pay to the order of TOLEDO ADVISORS, LLC and its authorized
successors and Permitted Assigns, defined below, ("Holder"), the aggregate
principal face amount of Fifty Thousand Dollars exactly (U.S. $50,000.00) on
April 19, 2017 ("Maturity Date") and to pay interest on the principal amount
outstanding hereunder at the rate of 10% per annum commencing on April 19, 2016.
The interest will be paid to the Holder in whose name this Note is registered on
the records of the Company regarding registration and transfers of this Note.
The principal of, and interest on, this Note are payable at 641 5th Street,
Lakewood, NJ 08701, initially, and if changed, last appearing on the records of
the Company as designated in writing by the Holder hereof from time to time. The
Company will pay each interest payment and the outstanding principal due upon
this Note before or on the Maturity Date, less any amounts required by law to be
deducted or withheld, to the Holder of this Note by check or wire transfer
addressed to such Holder at the last address appearing on the records of the
Company. The forwarding of such check or wire transfer shall constitute a
payment of outstanding principal hereunder and shall satisfy and discharge the
liability for principal on this Note to the extent of the sum represented by
such check or wire transfer. Interest shall be payable in Common Stock (as
defined below) pursuant to paragraph 4(b) herein. Permitted Assigns means any
Holder assignment, transfer or sale of all or a portion of this Note accompanied
by an Opinion of Counsel as provided for in Section 2(f) of the Securities
Purchase Agreement.

[initials.jpg]


--------------------------------------------------------------------------------

                    This Note is subject to the following additional provisions:

                    1.          This Note is exchangeable for an equal aggregate
principal amount of Notes of different authorized denominations, as requested by
the Holder surrendering the same. No service charge will be made for such
registration or transfer or exchange, except that Holder shall pay any tax or
other governmental charges payable in connection therewith. To the extent that
Holder subsequently transfers, assigns, sells or exchanges any of the multiple
lesser denomination notes, Holder acknowledges that it will provide the Company
with Opinions of Counsel as provided for in Section 2(f) of the Securities
Purchase Agreement.

                    2.          The Company shall be entitled to withhold from
all payments any amounts required to be withheld under applicable laws.

                    3.          This Note may be transferred or exchanged only
in compliance with the Securities Act of 1933, as amended ("Act"), applicable
state securities laws and Sections 2(f) of the Securities Purchase Agreement.
Any attempted transfer to a non-qualifying party shall be treated by the Company
as void. Prior to due presentment for transfer of this Note, the Company and any
agent of the Company may treat the person in whose name this Note is duly
registered on the Company's records as the owner hereof for all other purposes,
whether or not this Note be overdue, and neither the Company nor any such agent
shall be affected or bound by notice to the contrary. Any Holder of this Note
electing to exercise the right of conversion set forth in Section 4(a) hereof,
in addition to the requirements set forth in Section 4(a), and any prequalified
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted ("Notice of Conversion")
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date. All
notices of conversion will be accompanied by an Opinion of Counsel.

                    4.          (a)        The Holder of this Note is entitled,
at its option, at any time, to convert all or any amount of the principal face
amount of this Note then outstanding into shares of the Company's common stock
(the "Common Stock") at a price ("Conversion Price") for each share of Common
Stock equal to 50% of the lowest trading price of the Common Stock as reported
on the National Quotations Bureau OTC Markets exchange which the Company’s
shares are traded or any exchange upon which the Common Stock may be traded in
the future ("Exchange"), for the twenty prior trading days including the day
upon which a Notice of Conversion is received by the Company (provided such
Notice of Conversion is delivered together with an Opinion of Counsel, by fax or
other electronic method of communication to the Company after 4 P.M. Eastern
Standard or Daylight Savings Time if the Holder wishes to include the same day
closing price). If the shares have not been delivered within 3 business days,
the Notice of Conversion may be rescinded. Such conversion shall be effectuated
by the Company delivering the shares of Common Stock to the Holder within 3
business days of receipt by the Company of the Notice of Conversion. Accrued,
but unpaid interest shall be subject to conversion. No fractional shares or
scrip representing fractions of shares will be issued on conversion, but the
number of shares issuable shall be rounded to the nearest whole share. To the
extent the Conversion Price of the Company’s Common Stock closes below the par
value per share, the Company will take all steps necessary to solicit the
consent of the stockholders to reduce the par value to the lowest value possible
under law. The Company agrees to honor all conversions submitted pending this
increase. In the event the Company experiences a DTC “Chill” on its shares, the
conversion price shall be decreased to 40% instead of 50% while that “Chill” is
in effect. In no event shall the Holder be allowed to effect a conversion if
such conversion, along with all other shares of Company Common Stock
beneficially owned by the Holder and its affiliates would exceed 9.9% of the
outstanding shares of the Common Stock of the Company. All the terms set forth
herein, including but not limited to interest rate, prepayment terms, conversion
discount or lookback period will be adjusted downward (i.e. for the benefit of
the Holder) if the Company offers a more favorable conversion discount (whether
via interest, rate OID or otherwise) or lookback period to another party or
otherwise grants any more favorable terms to any third party than those
contained herein while this note is in effect.

2

[initials.jpg]


--------------------------------------------------------------------------------

                    (b)        Interest on any unpaid principal balance of this
Note shall be paid at the rate of 10% per annum. Interest shall be paid by the
Company in Common Stock ("Interest Shares"). Holder may, at any time, send in a
Notice of Conversion to the Company for Interest Shares based on the formula
provided in Section 4(a) above. The dollar amount converted into Interest Shares
shall be all or a portion of the accrued interest calculated on the unpaid
principal balance of this Note to the date of such notice.

                    (c)        The Note may not be prepaid.

                    (d)        Upon (i) a transfer of all or substantially all
of the assets of the Company to any person in a single transaction or series of
related transactions, (ii) a reclassification, capital reorganization (excluding
an increase in authorized capital) or other change or exchange of outstanding
shares of the Common Stock, other than a forward or reverse stock split or stock
dividend, or (iii) any consolidation or merger of the Company with or into
another person or entity in which the Company is not the surviving entity (other
than a merger which is effected solely to change the jurisdiction of
incorporation of the Company and results in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of Common
Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale Event"),
then, in each case, the Company shall, upon request of the Holder, redeem this
Note in cash for 150% of the principal amount, plus accrued but unpaid interest
through the date of redemption, or at the election of the Holder, such Holder
may convert the unpaid principal amount of this Note (together with the amount
of accrued but unpaid interest) into shares of Common Stock immediately prior to
such Sale Event at the Conversion Price.

                    (e)        In case of any Sale Event (not to include a sale
of all or substantially all of the Company’s assets) in connection with which
this Note is not redeemed or converted, the Company shall cause effective
provision to be made so that the Holder of this Note shall have the right
thereafter, by converting this Note, to purchase or convert this Note into the
kind and number of shares of stock or other securities or property (including
cash) receivable upon such reclassification, capital reorganization or other
change, consolidation or merger by a holder of the number of shares of Common
Stock that could have been purchased upon exercise of the Note and at the same
Conversion Price, as defined in this Note, immediately prior to such Sale Event.
The foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders of Common Stock is other than cash, the
value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.

3

[initials.jpg]

--------------------------------------------------------------------------------

                    5.          No provision of this Note shall alter or impair
the obligation of the Company, which is absolute and unconditional, to pay the
principal of, and interest on, this Note at the time, place, and rate, and in
the form, herein prescribed.

                    6.          The Company hereby expressly waives demand and
presentment for payment, notice of non-payment, protest, notice of protest,
notice of dishonor, notice of acceleration or intent to accelerate, and
diligence in taking any action to collect amounts called for hereunder and shall
be directly and primarily liable for the payment of all sums owing and to be
owing hereto.

                    7.          The Company agrees to pay all costs and
expenses, including reasonable attorneys' fees and expenses, which may be
incurred by the Holder in collecting any amount due under this Note.

                    8.          If one or more of the following described
"Events of Default" shall occur:

                    (a)        The Company shall default in the payment of
principal or interest on this Note or any other note issued to the Holder by the
Company; or

                    (b)        Any of the representations or warranties made by
the Company herein or in any certificate or financial or other written
statements heretofore or hereafter furnished by or on behalf of the Company in
connection with the execution and delivery of this Note, or the Securities
Purchase Agreement under which this note was issued shall be false or misleading
in any respect; or

                    (c)        The Company shall fail to perform or observe, in
any respect, any covenant, term, provision, condition, agreement or obligation
of the Company under this Note or any other note issued to the Holder; or

                    (d)        The Company shall (1) become insolvent (which
does not include a “going concern opinion); (2) admit in writing its inability
to pay its debts generally as they mature; (3) make an assignment for the
benefit of creditors or commence proceedings for its dissolution; (4) apply for
or consent to the appointment of a trustee, liquidator or receiver for its or
for a substantial part of its property or business; (5) file a petition for
bankruptcy relief, consent to the filing of such petition or have filed against
it an involuntary petition for bankruptcy relief, all under federal or state
laws as applicable; or

                    (e)        A trustee, liquidator or receiver shall be
appointed for the Company or for a substantial part of its property or business
without its consent and shall not be discharged within sixty (60) days after
such appointment; or

                    (f)        Any governmental agency or any court of competent
jurisdiction at the instance of any governmental agency shall assume custody or
control of the whole or any substantial portion of the properties or assets of
the Company; or

4

[initials.jpg]

--------------------------------------------------------------------------------

                    (g)        One or more money judgments, writs or warrants of
attachment, or similar process, in excess of fifty thousand dollars ($50,000) in
the aggregate, shall be entered or filed against the Company or any of its
properties or other assets and shall remain unpaid, unvacated, unbonded or
unstayed for a period of fifteen (15) days or in any event later than five (5)
days prior to the date of any proposed sale thereunder; or

                    (h)        Defaulted on or breached any term of any other
note of similar debt instrument into which the Company has entered and failed to
cure such default within the appropriate grace period; or

                    (i)        The Company shall have its Common Stock delisted
from an exchange (including the OTC Markets exchange) or, if the Common Stock
trades on an exchange, then trading in the Common Stock shall be suspended for
more than 10 consecutive days or ceases to file its 1934 act reports with the
SEC;

                    (j)        If a majority of the members of the Board of
Directors of the Company on the date hereof are no longer serving as members of
the Board;

                    (k)        The Company shall not deliver to the Holder the
Common Stock pursuant to paragraph 4 herein without restrictive legend within 3
business days of its receipt of a Notice of Conversion which includes an Opinion
of Counsel expressing an opinion which supports the removal of a restrictive
legend; or

                    (l)        The Company shall not replenish the reserve set
forth in Section 12, within 3 business days of the request of the Holder.

                    (m)        The Company shall be delinquent in its periodic
report filings with the Securities and Exchange Commission; or

                    (n)        The Company shall cause to lose the “bid” price
for its stock in a market (including the OTC marketplace or other exchange).

Then, or at any time thereafter, unless cured within 5 days, and in each and
every such case, unless such Event of Default shall have been waived in writing
by the Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder's sole discretion, the
Holder may consider this Note immediately due and payable, without presentment,
demand, protest or (further) notice of any kind (other than notice of
acceleration), all of which are hereby expressly waived, anything herein or in
any note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately, and without expiration of any period of grace, enforce
any and all of the Holder's rights and remedies provided herein or any other
rights or remedies afforded by law. Upon an Event of Default, interest shall
accrue at a default interest rate of 24% per annum or, if such rate is usurious
or not permitted by current law, then at the highest rate of interest permitted
by law. In the event of a breach of Section 8(k) the penalty shall be $250 per
day the shares are not issued beginning on the 4th day after the conversion
notice was delivered to the Company. This penalty shall increase to $500 per day
beginning on the 10th day. The penalty for a breach of Section 8(n) shall be an
increase of the outstanding principal amounts by 20%. In case of a breach of
Section 8(i), the outstanding principal due under this Note shall increase by
50%. If this Note is not paid at maturity, the outstanding principal due under
this Note shall increase by 10%. Further, if a breach of Section 8(m) occurs or
is continuing after the 6 month anniversary of the Note, then the Holder shall
be entitled to use the lowest closing bid price during the delinquency period as
a base price for the conversion. For example, if the lowest closing bid price
during the delinquency period is $0.01 per share and the conversion discount is
50% the Holder may elect to convert future conversions at $0.005 per share. If
this Note is not paid at maturity, the outstanding principal due under this Note
shall increase by 10%.

5

[initials.jpg]

--------------------------------------------------------------------------------

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

                    Make-Whole for Failure to Deliver Loss. At the Holder’s
election, if the Company fails for any reason to deliver to the Holder the
conversion shares by the by the 3rd business day following the delivery of a
Notice of Conversion to the Company and if the Holder incurs a Failure to
Deliver Loss, then at any time the Holder may provide the Company written notice
indicating the amounts payable to the Holder in respect of the Failure to
Deliver Loss and the Company must make the Holder whole as follows: Failure to
Deliver Loss = [(High trade price at any time on or after the day of exercise) x
(Number of conversion shares)]

The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Company.

                    9.          In case any provision of this Note is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.

                    10.        Neither this Note nor any term hereof may be
amended, waived, discharged or terminated other than by a written instrument
signed by the Company and the Holder. This Note may not be assigned without the
prior written consent of the Company.

                    11.        The Company represents that it is not a “shell”
issuer and that if it previously has been a “shell” issuer that at least 12
months have passed since the Company has reported Form 10 type information
indicating it is no longer a “shell issuer.

                    12.        The Company shall issue irrevocable transfer
agent instructions reserving 25,128,000 shares of its Common Stock for
conversions under this Note and another note in the amount of $57,500 of even
date herein (the “Share Reserve”). Upon full conversion of this Note, any shares
remaining in the Share Reserve shall be cancelled. The Company shall pay all
transfer agent costs associated with issuing and delivering the share
certificates to Holder. If such amounts are to be paid by the Holder, it may
deduct such amounts from the Conversion Price. The company should at all times
reserve a minimum of three times the amount of shares required if the note would
be fully converted. The Holder may reasonably request increases from time to
time to reserve such amounts. The Company will instruct its transfer agent to
provide the outstanding share information to the Holder in connection with its
conversions.

6

[initials.jpg]

--------------------------------------------------------------------------------

                    13.        The Company will give the Holder direct notice of
any corporate actions, including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.

                    14.        This Note shall be governed by and construed in
accordance with the laws of Nevada applicable to contracts made and wholly to be
performed within the State of Nevada and shall be binding upon the successors
and assigns of each party hereto. The Holder and the Company hereby mutually
waive trial by jury and consent to exclusive jurisdiction and venue in the
courts of the State of New York or in the Federal courts sitting in the county
or city of New York. This Agreement may be executed in counterparts, and the
facsimile transmission of an executed counterpart to this Agreement shall be
effective as an original.

7

[initials.jpg]

--------------------------------------------------------------------------------

                    IN WITNESS WHEREOF, the Company has caused this Note to be
duly executed by an officer thereunto duly authorized.

Dated: April 19, 2016

[exhibit10-35ax8x1.jpg]

8

[initials.jpg]

--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF CONVERSION

(To be Executed by the Registered Holder in order to Convert the Note)

                    The undersigned hereby irrevocably elects to convert
$___________ of the above Note into _________ Shares of Common Stock of Lithium
Exploration Group, Inc. (“Shares”) according to the conditions set forth in such
Note, as of the date written below.

                    If Shares are to be issued in the name of a person other
than the undersigned, the undersigned will pay all transfer and other taxes and
charges payable with respect thereto.

Date of Conversion:
____________________________________________________________________________
Applicable Conversion Price:
_____________________________________________________________________
Signature:
___________________________________________________________________________________
                                                    [Print Name of Holder and
Title of Signer]

Address:
____________________________________________________________________________________
                
____________________________________________________________________________________

SSN or EIN: ___________________________________
Shares are to be registered in the following name:
__________________________________________________________

Name:
______________________________________________________________________________________
Address:
____________________________________________________________________________________
Tel: _________________________________________
Fax: _________________________________________
SSN or EIN: ___________________________________

Shares are to be sent or delivered to the following account:

Account Name:
_______________________________________________________________________________
Address:
____________________________________________________________________________________

 

9

[initials.jpg]

--------------------------------------------------------------------------------


THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT”)

US $57,500.00

LITHIUM EXPLORATION GROUP, INC
10% CONVERTIBLE REDEEMABLE NOTE
DUE APRIL 19, 2017


       FOR VALUE RECEIVED, Lithium Exploration Group, Inc. (the “Company”)
promises to pay to the order of TOLEDO ADVISORS, LLC and its authorized
successors and Permitted Assigns, defined below, ("Holder"), the aggregate
principal face amount of Fifty Seven Thousand Five Hundred Dollars exactly (U.S.
$57,500.00) on April 19, 2017 ("Maturity Date") and to pay interest on the
principal amount outstanding hereunder at the rate of 10% per annum commencing
on April 19, 2016. The Company acknowledges this Note was issued with a $7,500
original issue discount (OID) and as such the purchase price was $50,000. The
interest will be paid to the Holder in whose name this Note is registered on the
records of the Company regarding registration and transfers of this Note. The
principal of, and interest on, this Note are payable at 641 5th Street,
Lakewood, NJ 08701, initially, and if changed, last appearing on the records of
the Company as designated in writing by the Holder hereof from time to time. The
Company will pay each interest payment and the outstanding principal due upon
this Note before or on the Maturity Date, less any amounts required by law to be
deducted or withheld, to the Holder of this Note by check or wire transfer
addressed to such Holder at the last address appearing on the records of the
Company. The forwarding of such check or wire transfer shall constitute a
payment of outstanding principal hereunder and shall satisfy and discharge the
liability for principal on this Note to the extent of the sum represented by
such check or wire transfer. Interest shall be payable in Common Stock (as
defined below) pursuant to paragraph 4(b) herein. Permitted Assigns means any
Holder assignment, transfer or sale of all or a portion of this Note accompanied
by an Opinion of Counsel as provided for in Section 2(f) of the Securities
Purchase Agreement.

                    This Note is subject to the following additional provisions:

[initials.jpg]


--------------------------------------------------------------------------------

                    1.         This Note is exchangeable for an equal aggregate
principal amount of Notes of different authorized denominations, as requested by
the Holder surrendering the same. No service charge will be made for such
registration or transfer or exchange, except that Holder shall pay any tax or
other governmental charges payable in connection therewith. To the extent that
Holder subsequently transfers, assigns, sells or exchanges any of the multiple
lesser denomination notes, Holder acknowledges that it will provide the Company
with Opinions of Counsel as provided for in Section 2(f) of the Securities
Purchase Agreement.

                    2.          The Company shall be entitled to withhold from
all payments any amounts required to be withheld under applicable laws.

                    3.          This Note may be transferred or exchanged only
in compliance with the Securities Act of 1933, as amended ("Act"), applicable
state securities laws and Sections 2(f) of the Securities Purchase Agreement.
Any attempted transfer to a non-qualifying party shall be treated by the Company
as void. Prior to due presentment for transfer of this Note, the Company and any
agent of the Company may treat the person in whose name this Note is duly
registered on the Company's records as the owner hereof for all other purposes,
whether or not this Note be overdue, and neither the Company nor any such agent
shall be affected or bound by notice to the contrary. Any Holder of this Note
electing to exercise the right of conversion set forth in Section 4(a) hereof,
in addition to the requirements set forth in Section 4(a), and any prequalified
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted ("Notice of Conversion")
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date. All
notices of conversion will be accompanied by an Opinion of Counsel.

                    4.          (a)        The Holder of this Note is entitled,
at its option, at any time, to convert all or any amount of the principal face
amount of this Note then outstanding into shares of the Company's common stock
(the "Common Stock") at a price ("Conversion Price") for each share of Common
Stock equal to 65% of the lowest trading price of the Common Stock as reported
on the National Quotations Bureau OTC Markets exchange which the Company’s
shares are traded or any exchange upon which the Common Stock may be traded in
the future ("Exchange"), for the twenty prior trading days including the day
upon which a Notice of Conversion is received by the Company (provided such
Notice of Conversion is delivered together with an Opinion of Counsel, by fax or
other electronic method of communication to the Company after 4 P.M. Eastern
Standard or Daylight Savings Time if the Holder wishes to include the same day
closing price). If the shares have not been delivered within 3 business days,
the Notice of Conversion may be rescinded. Such conversion shall be effectuated
by the Company delivering the shares of Common Stock to the Holder within 3
business days of receipt by the Company of the Notice of Conversion. Accrued,
but unpaid interest shall be subject to conversion. No fractional shares or
scrip representing fractions of shares will be issued on conversion, but the
number of shares issuable shall be rounded to the nearest whole share. To the
extent the Conversion Price of the Company’s Common Stock closes below the par
value per share, the Company will take all steps necessary to solicit the
consent of the stockholders to reduce the par value to the lowest value possible
under law. The Company agrees to honor all conversions submitted pending this
increase. In the event the Company experiences a DTC “Chill” on its shares, the
conversion price shall be decreased to 55% instead of 65% while that “Chill” is
in effect. In no event shall the Holder be allowed to effect a conversion if
such conversion, along with all other shares of Company Common Stock
beneficially owned by the Holder and its affiliates would exceed 9.9% of the
outstanding shares of the Common Stock of the Company. All the terms set forth
herein, including but not limited to interest rate, prepayment terms, conversion
discount or lookback period will be adjusted downward (i.e. for the benefit of
the Holder) if the Company offers a more favorable conversion discount (whether
via interest, rate OID or otherwise) or lookback period to another party or
otherwise grants any more favorable terms to any third party than those
contained herein while this note is in effect.

2

[initials.jpg]

--------------------------------------------------------------------------------

                    (b)        Interest on any unpaid principal balance of this
Note shall be paid at the rate of 10% per annum. Interest shall be paid by the
Company in Common Stock ("Interest Shares"). Holder may, at any time, send in a
Notice of Conversion to the Company for Interest Shares based on the formula
provided in Section 4(a) above. The dollar amount converted into Interest Shares
shall be all or a portion of the accrued interest calculated on the unpaid
principal balance of this Note to the date of such notice.

                    (c)        The Notes may be prepaid with the following
penalties:

PREPAY DATE PREPAY AMOUNT ≤ 30 days 120% of principal plus accrued interest
31-60 days 126% of principal plus accrued interest 61- 90 days 132% of principal
plus accrued interest 91-120 days 138% of principal plus accrued interest
121-150 days 144% of principal plus accrued interest 151-180 days 150% of
principal plus accrued interest

This Note may not be prepaid after the 180th day. Such redemption must be closed
and funded within 3 days of giving notice of redemption of the right to redeem
shall be null and void.

                    (d)        Upon (i) a transfer of all or substantially all
of the assets of the Company to any person in a single transaction or series of
related transactions, (ii) a reclassification, capital reorganization (excluding
an increase in authorized capital) or other change or exchange of outstanding
shares of the Common Stock, other than a forward or reverse stock split or stock
dividend, or (iii) any consolidation or merger of the Company with or into
another person or entity in which the Company is not the surviving entity (other
than a merger which is effected solely to change the jurisdiction of
incorporation of the Company and results in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of Common
Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale Event"),
then, in each case, the Company shall, upon request of the Holder, redeem this
Note in cash for 150% of the principal amount, plus accrued but unpaid interest
through the date of redemption, or at the election of the Holder, such Holder
may convert the unpaid principal amount of this Note (together with the amount
of accrued but unpaid interest) into shares of Common Stock immediately prior to
such Sale Event at the Conversion Price.

                    (e)        In case of any Sale Event (not to include a sale
of all or substantially all of the Company’s assets) in connection with which
this Note is not redeemed or converted, the Company shall cause effective
provision to be made so that the Holder of this Note shall have the right
thereafter, by converting this Note, to purchase or convert this Note into the
kind and number of shares of stock or other securities or property (including
cash) receivable upon such reclassification, capital reorganization or other
change, consolidation or merger by a holder of the number of shares of Common
Stock that could have been purchased upon exercise of the Note and at the same
Conversion Price, as defined in this Note, immediately prior to such Sale Event.
The foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders of Common Stock is other than cash, the
value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.

3

[initials.jpg]

--------------------------------------------------------------------------------

                    5.          No provision of this Note shall alter or impair
the obligation of the Company, which is absolute and unconditional, to pay the
principal of, and interest on, this Note at the time, place, and rate, and in
the form, herein prescribed.

                    6.          The Company hereby expressly waives demand and
presentment for payment, notice of non-payment, protest, notice of protest,
notice of dishonor, notice of acceleration or intent to accelerate, and
diligence in taking any action to collect amounts called for hereunder and shall
be directly and primarily liable for the payment of all sums owing and to be
owing hereto.

                    7.          The Company agrees to pay all costs and
expenses, including reasonable attorneys' fees and expenses, which may be
incurred by the Holder in collecting any amount due under this Note.

                    8.          If one or more of the following described
"Events of Default" shall occur:

                    (a)        The Company shall default in the payment of
principal or interest on this Note or any other note issued to the Holder by the
Company; or

                    (b)        Any of the representations or warranties made by
the Company herein or in any certificate or financial or other written
statements heretofore or hereafter furnished by or on behalf of the Company in
connection with the execution and delivery of this Note, or the Securities
Purchase Agreement under which this note was issued shall be false or misleading
in any respect; or

                    (c)        The Company shall fail to perform or observe, in
any respect, any covenant, term, provision, condition, agreement or obligation
of the Company under this Note or any other note issued to the Holder; or

                    (d)        The Company shall (1) become insolvent (which
does not include a “going concern opinion); (2) admit in writing its inability
to pay its debts generally as they mature; (3) make an assignment for the
benefit of creditors or commence proceedings for its dissolution; (4) apply for
or consent to the appointment of a trustee, liquidator or receiver for its or
for a substantial part of its property or business; (5) file a petition for
bankruptcy relief, consent to the filing of such petition or have filed against
it an involuntary petition for bankruptcy relief, all under federal or state
laws as applicable; or

4

[initials.jpg]

--------------------------------------------------------------------------------

                    (e)        A trustee, liquidator or receiver shall be
appointed for the Company or for a substantial part of its property or business
without its consent and shall not be discharged within sixty (60) days after
such appointment; or

                    (f)        Any governmental agency or any court of competent
jurisdiction at the instance of any governmental agency shall assume custody or
control of the whole or any substantial portion of the properties or assets of
the Company; or

                    (g)        One or more money judgments, writs or warrants of
attachment, or similar process, in excess of fifty thousand dollars ($50,000) in
the aggregate, shall be entered or filed against the Company or any of its
properties or other assets and shall remain unpaid, unvacated, unbonded or
unstayed for a period of fifteen (15) days or in any event later than five (5)
days prior to the date of any proposed sale thereunder; or

                    (h)        Defaulted on or breached any term of any other
note of similar debt instrument into which the Company has entered and failed to
cure such default within the appropriate grace period; or

                    (i)        The Company shall have its Common Stock delisted
from an exchange (including the OTC Markets exchange) or, if the Common Stock
trades on an exchange, then trading in the Common Stock shall be suspended for
more than 10 consecutive days or ceases to file its 1934 act reports with the
SEC;

                    (j)        If a majority of the members of the Board of
Directors of the Company on the date hereof are no longer serving as members of
the Board;

                    (k)        The Company shall not deliver to the Holder the
Common Stock pursuant to paragraph 4 herein without restrictive legend within 3
business days of its receipt of a Notice of Conversion which includes an Opinion
of Counsel expressing an opinion which supports the removal of a restrictive
legend; or

                    (l)        The Company shall not replenish the reserve set
forth in Section 12, within 3 business days of the request of the Holder.

                    (m)        The Company shall be delinquent in its periodic
report filings with the Securities and Exchange Commission; or

                    (n)        The Company shall cause to lose the “bid” price
for its stock in a market (including the OTC marketplace or other exchange).

Then, or at any time thereafter, unless cured within 5 days, and in each and
every such case, unless such Event of Default shall have been waived in writing
by the Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder's sole discretion, the
Holder may consider this Note immediately due and payable, without presentment,
demand, protest or (further) notice of any kind (other than notice of
acceleration), all of which are hereby expressly waived, anything herein or in
any note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately, and without expiration of any period of grace, enforce
any and all of the Holder's rights and remedies provided herein or any other
rights or remedies afforded by law. Upon an Event of Default, interest shall
accrue at a default interest rate of 24% per annum or, if such rate is usurious
or not permitted by current law, then at the highest rate of interest permitted
by law. In the event of a breach of Section 8(k) the penalty shall be $250 per
day the shares are not issued beginning on the 4th day after the conversion
notice was delivered to the Company. This penalty shall increase to $500 per day
beginning on the 10th day. The penalty for a breach of Section 8(n) shall be an
increase of the outstanding principal amounts by 20%. In case of a breach of
Section 8(i), the outstanding principal due under this Note shall increase by
50%. If this Note is not paid at maturity, the outstanding principal due under
this Note shall increase by 10%. Further, if a breach of Section 8(m) occurs or
is continuing after the 6 month anniversary of the Note, then the Holder shall
be entitled to use the lowest closing bid price during the delinquency period as
a base price for the conversion. For example, if the lowest closing bid price
during the delinquency period is $0.01 per share and the conversion discount is
50% the Holder may elect to convert future conversions at $0.005 per share. If
this Note is not paid at maturity, the outstanding principal due under this Note
shall increase by 10%.

5

[initials.jpg]

--------------------------------------------------------------------------------

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

                    Make-Whole for Failure to Deliver Loss. At the Holder’s
election, if the Company fails for any reason to deliver to the Holder the
conversion shares by the by the 3rd business day following the delivery of a
Notice of Conversion to the Company and if the Holder incurs a Failure to
Deliver Loss, then at any time the Holder may provide the Company written notice
indicating the amounts payable to the Holder in respect of the Failure to
Deliver Loss and the Company must make the Holder whole as follows: Failure to
Deliver Loss = [(High trade price at any time on or after the day of exercise) x
(Number of conversion shares)]

The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Company.

                    9.          In case any provision of this Note is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.

6

[initials.jpg]

--------------------------------------------------------------------------------

                    10.        Neither this Note nor any term hereof may be
amended, waived, discharged or terminated other than by a written instrument
signed by the Company and the Holder. This Note may not be assigned without the
prior written consent of the Company.

                    11.        The Company represents that it is not a “shell”
issuer and that if it previously has been a “shell” issuer that at least 12
months have passed since the Company has reported Form 10 type information
indicating it is no longer a “shell issuer.

                    12.        The Company shall issue irrevocable transfer
agent instructions reserving 25,128,000 shares of its Common Stock for
conversions under this Note and another note in the amount of $50,000 of even
date herein (the “Share Reserve”). Upon full conversion of this Note, any shares
remaining in the Share Reserve shall be cancelled. The Company shall pay all
transfer agent costs associated with issuing and delivering the share
certificates to Holder. If such amounts are to be paid by the Holder, it may
deduct such amounts from the Conversion Price. The company should at all times
reserve a minimum of three times the amount of shares required if the note would
be fully converted. The Holder may reasonably request increases from time to
time to reserve such amounts. The Company will instruct its transfer agent to
provide the outstanding share information to the Holder in connection with its
conversions.

                    13.        The Company will give the Holder direct notice of
any corporate actions, including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.

                    14.        This Note shall be governed by and construed in
accordance with the laws of Nevada applicable to contracts made and wholly to be
performed within the State of Nevada and shall be binding upon the successors
and assigns of each party hereto. The Holder and the Company hereby mutually
waive trial by jury and consent to exclusive jurisdiction and venue in the
courts of the State of New York or in the Federal courts sitting in the county
or city of New York. This Agreement may be executed in counterparts, and the
facsimile transmission of an executed counterpart to this Agreement shall be
effective as an original.

7

[initials.jpg]

--------------------------------------------------------------------------------

                    IN WITNESS WHEREOF, the Company has caused this Note to be
duly executed by an officer thereunto duly authorized.

Dated: April 19, 2016

[exhibit10-35bx8x1.jpg]

EXHIBIT A

NOTICE OF CONVERSION NOTICE OF CONVERSION

(To be Executed by the Registered Holder in order to Convert the Note)

                    The undersigned hereby irrevocably elects to convert
$___________ of the above Note into _________ Shares of Common Stock of Lithium
Exploration Group, Inc. (“Shares”) according to the conditions set forth in such
Note, as of the date written below.

                    If Shares are to be issued in the name of a person other
than the undersigned, the undersigned will pay all transfer and other taxes and
charges payable with respect thereto.

Date of Conversion:
____________________________________________________________________________
Applicable Conversion Price:
_____________________________________________________________________
Signature:
___________________________________________________________________________________
                                                    [Print Name of Holder and
Title of Signer]

Address:
____________________________________________________________________________________
                
____________________________________________________________________________________

SSN or EIN: ___________________________________
Shares are to be registered in the following name:
__________________________________________________________

Name:
______________________________________________________________________________________
Address:
____________________________________________________________________________________
Tel: _________________________________________
Fax: _________________________________________
SSN or EIN: ___________________________________


8

____
Initials

--------------------------------------------------------------------------------

Shares are to be sent or delivered to the following account:

Account Name:
_______________________________________________________________________________
Address:
____________________________________________________________________________________


9

____
Initials

--------------------------------------------------------------------------------